Peivin

United States District Cauut 3-57. -po-00005-RAR

Violation Notice ite. uot

 

C\50

cece Cie | Winkatee) heriper Sei gree Preeti fom Alo

9250727 __|Veeney_|4980

YOU ARE CHARGED WITH THE FOLLOWING VIGLATION
Ofecan Chane hore Jee

SECcFR ANZ e229

Verma Loy 4

—

 

 

 

 

Cate ad Tie of Ofer

O/ le / 2020

Plgeoe af ChPaenaar

West Hayon, cl

Se Cae

 

 

HAZMAT 1

a whe wrong direction
sae One woe =" st

lenis Deere Fiche! Brees Se Cope

on 4

 

DEFENDANT INFORMATION

 

Lie! Sarre

Carnty

 

 

Sane! ACh eriek

 

Vinne72i4 va

OT Chevy Taha |. i? od

 

APR ARAMCE (3 Pee Cuma r APPEARANCE 15 Cl THOAAL
A OF) ® Bor Als checked, you must
appear in cour Sea

nainuctions

Ba js F Glam Boe Sheeckceed, yeu med pay ie
Stal ao laleral Go of in lee of payment
appear in oot Ses ingineconas

$ 2. 5 Fareiture Amount

+330 Processing Fee
PAY THIS AMOUNT AT
SS

Wen. cvb.uscours.gow | & Total Collateral Din

 

 

SL OZOZ/ZO/LL NWOS BAD

dt

YOUR COURT DATE

LPT Pits ete et bpotir ad ate cee yoo wl be revi of yan appearance ann bee rgd

Caan Bbingeie

By agnor ara fut | Fares res
Perea be epee ce es eee Ee ar x
collaters! cos

A Calendar Saale

“9750/2 7*

{ Dray

 

 

i
‘oe Pipl eo i 0 aa an edretor of gual |

om rented iu ol ApPRANAMCe peyy Mes Non

_

 

 

Gegal! - Cv Copy

BALE PAUSE

Of SUMMIT}

Document 1 Filed, G7/G975 16 Age ahes

SG ae OT ae er

whiln soerciing my duties a a
District of

| etabe thaton
law enforcement offeer in the

20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o The foregoing statement @ based upon
8 hy PATE! Obert my personal investigation
oO nficematon supplaed bo mn rom my folicw officer's obeareation
Pe other (explain ative)
= lideclrne Under panei of paquiny thal the mloriiate ee | awe eet forth abe and on ee
=" of es, vena rece 6. ad ed eee! i Te tl | .
SF Expected on 1o\ Ka 7’ KA ie Af on _“
a Dabs (mic vey Ofioer’s Signature
iJ
an Probable Tae has Been slated for ihe msuance of a warrant
a
Execuled on

 

Dasa: (errechel yyy h LS. Magistrate Juche

BUAZMAT © Haseetows chiral rend if eer PA = oe moe pees etc
GDL «= Conwnercdl fen boeted CM © Comecsercia! eehicis meshed ei inact
